Citation Nr: 0629948	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

2. Whether there was clear and unmistakable error (CUE) in a 
July 2000 rating decision which assigned an effective date of 
April 18, 1996, for the grant of a 100 percent schedular 
rating for a generalized anxiety disorder with chronic 
alcoholism with cephalgia, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945. He died in September 2002. The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Hartford, Connecticut, 
Regional Office (RO).

In October 2005, the Board granted the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

This case was remanded to the RO in October 2005 for 
additional development.


FINDINGS OF FACT

1. The veteran died in September 2002, as a result of bladder 
cancer, prostate cancer, and colon cancer.

2. At the time of death, the veteran was service connected 
for a generalized anxiety disorder with chronic alcoholism 
with cephalgia, rated 100 percent disabling.

3. A July 2000 rating decision granted the 100 percent 
schedular rating effective from April 18, 1996; the date of 
the veteran's informal claim for individual unemployability 
(TDIU).  

4. The July 2000 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

5. Neither a formal nor an informal claim for TDIU was not 
received prior to the April 18, 1996, informal claim.

6. The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death. 
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1. The July 2000 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).

2. The requirements for an effective date prior to April 18, 
1996, for the grant of TDIU have not been met. 38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2005). 

3. The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application for DIC.  Written notice provided in November 
2002 correspondence and a January 2004 statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefit sought on 
appeal.  The claim was readjudicated in a May 2006 
supplemental statement of the case. The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for benefit sought on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim of entitlement to DIC benefits, and any 
questions as to the appropriate effective date to be assigned 
are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claim for DIC.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that regarding the claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous the VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  

I. CUE in the July 2000 rating decision.

The appellant claims that a CUE exists in the July 2000 
rating decision which granted a TDIU effective from April 18, 
1996. She specifically asserts that the July 2000 rating 
decision should have assigned an effective dating several 
years earlier, as the veteran had been totally disabled at 
least ten years prior to his death.  As the Board can find no 
governing authority in effect at the time of the July 2000 
rating decision that would have provided a legal basis for 
the grant of an earlier effective date, and as the evidence 
in July 2000 did not clearly and unmistakably support an 
earlier effective date, the claim is denied. .  

Revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation 
requires that benefits be paid "as if the corrected decision 
had been made on the date of the reversed decision." 38 
C.F.R. § 3.105(a). 

A CUE is the sort of error that, had it not been made, would 
have manifestly changed the outcome of the rating decision so 
that the benefit sought would have been granted. Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error). It 
is not simply a disagreement with how the facts were weighed 
or evaluated. Rather, either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44. In order for a claimant to 
successfully establish a valid claim of CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 
162, 163 (1994) (noting that pleading and proof are two sides 
of the same coin; if there is a heightened proof requirement, 
there is, a fortiori, a heightened pleading requirement).

The veteran first presented a claim of entitlement to a TDIU 
in a VA Form 21-4138, Statement in Support of Claim, received 
on April 18, 1996.  The record does not contain any prior 
statement or action indicating an intent to file a claim 
based on being unemployable due to service connected 
disorders.  Prior April 18, 1996, the veteran never claimed 
that he was unemployable due to his service connected 
disorders, and the then available clinical record did not 
infer such a claim.  Indeed, a November 1991 VA 
hospitalization summary report pertaining to the veteran's 
completion of an alcohol abuse program specifically noted 
that the veteran was employable.

The appellant has presented absolutely no evidence showing 
that the veteran presented a claim to VA for individual 
unemployability, or that the evidence available in July 2000 
included VA records which raised a claim of entitlement to 
such a benefit, prior to April 18, 1996.  In fact, the file 
contains October 2000 correspondence from the veteran 
indicating his satisfaction with the TDIU award and the April 
18, 1996 effective date.  Hence, it is evident that the 
appellant is essentially requesting that the Board reweigh or 
reevaluate the evidence and reach a different conclusion.  A 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error. Russell, 3 Vet. App. 
at 313.  
 
Without an earlier claim of entitlement to a total disability 
evaluation based on individual uemployability the July 2000 
rating decision was a reasonable exercise of rating judgment, 
it was supported by evidence then of record, and it was 
consistent with the law and regulations then in effect. 
 Therefore, the July 2000, rating decision was not clearly 
and unmistakably erroneous and cannot be revised or reversed 
based on CUE. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).
 
The benefit sought on appeal is denied.

II. DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though he died 
of nonservice-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death. The total 
rating may be either schedular or based upon unemployability. 
38 U.S.C.A. § 1318.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he had 
applied for compensation during his lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(c) to 
clearly announce VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorized payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service- connected disability compensation from VA for 
the period required by that statute, or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106. The 
Federal Circuit concluded that the revised 38 C.F.R. § 3.22 
was inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 U.S.C.A.  § 
1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (38 U.S.C.A. 
§§ 1311 and 1318) in conflicting ways. The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318. The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 38 
U.S.C.A. §§ 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  But see, 
Rodriguez v. Nicholson, 19 Vet.App. 275 (2005) (The theory of 
hypothetical entitlement should be applied to claims pending 
the date of the change of 38 C.F.R. § 3.22, on January 21, 
2000.) Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied. In this case, there was no 
claim pending for DIC on January 21, 2000. Thus, hypothetical 
entitlement is not for application in this case. 
 
Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision. Neither is present in this matter, and 
the appeal is denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits. 
First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and not rated totally disabled 
for at least the last 10 years of his life. 

The veteran had an evaluation of 100 percent due to service- 
connected disability effective from April 18, 1996.  He died 
in September 2002, and as such, the time requirement for a 
total disability rating under 38 U.S.C.A. § 1318 has not been 
met.

The remaining issue is whether the duration requirements for 
a total rating so as to satisfy 38 U.S.C.A. § 1318 would have 
been met, but for clear and unmistakable error in a previous 
decision. The appellant has not successfully pled a claim of 
clear and unmistakable error in any prior rating decision 
such that would have entitled the veteran to a total rating. 
 Accordingly the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.


ORDER

There was no CUE in the July 2000 rating decision which 
assigned an effective date of April 18, 1996, for the grant 
of a 100 percent schedular rating.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


